The opinion of the court was delivered by
Beasley, Chief Justice.
This motion should not be granted. The general principle of statutory construction is averse to giving to laws a retrospective effect, and the consequence is, such force is never ascribed to any act unless an intention to that end is to be found either in its language or object. In the present instance, such intention is not discoverable, either from expression or implication. The words and purpose of the section in question, are perfectly accordant with an interpretation attributing to it exclusively a prospective operation. To apply it to past transactions would be to hazard an injustice. Prior to this enactment, all persons had a legal right to look upon lien-claims as unamendable, and to vend and purchase land on that basis. To defeat expectations so founded, would be obviously unfair and inequitable.
The Circuit Court is advised that the lien-claim in question is not amendable.